Title: To James Madison from Thomas Ramsey, 22 February 1817
From: Ramsey, Thomas
To: Madison, James


        
          Sir
          St. Louis, M. T. Feby 22nd 1817
        
        I Thomas Ramsey Born in Pennsylvania york County, Rased in Kentucky & Ohio, now forty years of age, and haveing the Honor of holding a Commission of Captn in the U,S, Rifle Regimentt, tho an obscure Individuel who is unknown to you, has been bould a nough to address a man in power, it will Reach you when you are Retiard to private life and where homage will be Rendred to you by those only who esteem you, I have now only to say, that I love and Respect you, and trust I may meet you in the happy wourld to Come, it is my furvent prayr to heven, I shall ever feel gratefull for past favours Recved from your hands,
        I also have an exalted opinion of our next Expected president, I hope to Continue the Same for Eight years to Come. If abrupt I hope to meet with an Excuse I only Claim the Charicter of an Honest man & a Soldier, but want education, I am senesrly your freind and Obett servent
        
          Thos Ramsey
        
      